No. 0 1-607

               12; THE SUPREME COLKr OF THE STATE OF MONT.A.i;A

                                          200'2 MT 220K


STATE OF MONTANA,

              Plaintiff and Respondent,

         v.

'\.C'ILL,IAM HOSTETLER,

              Defendant and Appellant.




APPEAL FROM:         District Court of the Eighteenth Judicial District,
                     111 and for the County of Gallatin,
                     The Honorable Mark L. Guenther, Judge presiding.


C'OLNSEL OF RECORD:

              For Appellant:

                     U7dham Hostetler, Pro Se, Bomnan. Montana

              For Respondent:

                     Hon M ~ k McGratli, Attomey General, C Viark Foxler,
                               e
                     Ass~stant
                             Attomey General, Helena, Montana

                     Jon hl Hesse, Belgrade C ~ t y
                                                  Attorney, Livlngston, Montana


                                                         Submitted on Bnefs: August 15, 2002

                                                                    Dccided. October 1, 2002

Filed:
Chief Justice Karla    . Gray delivcrcd the Opinion of thc C'ourt



;t     Pursuant to Section 1, Paragraph 3(cj, Montana Supreme Coua 19% lntcrnal

Operaring Rules. the following decision shall not he cited as prccedcni:, it shall hc iilcd as

a public document with the Clerk of the Supreme Court and shall be reported by casc title,

Supreme Court cause number and result to the State Reporter Publishing Company and to

Wcst Group in the quarterly table of noncitablc cases issued by this Court.

12
'      William Hostetlcr's vehicle collided with another vehicle when he drove out of the

IGA parking lot onto Silverbow Street in Belgrade, Montana. After a bench trial, the

Eighteenth Judicial District Court, Gallatin County, convicted fiostctlcr of operatin,~7 a motor

vehicle without liability insurance and failing to yield the right-of-way. Hostetler appeals

and we affirm.

73     Hostetler raises numerous issues on appeal. For the reasons set forth herein. we

address on the merits only the issues of whether the District Court erred in treating the

operation of a motor vehicle without liability insurance as an absolute liability offense and

whether thc evidence is sufficient to support Fiostetler's conviction for failing to yield the

right-of-way.

41
 '     1. Did the District Court err in trcating the operation of a motor vehicle without

liability insurance as an absolute liability offense?

115    Section 35-2-104, MCA, provides tbat absol~~te
                                                   liability--that is, liability without

                                                                             only for an
h, .. a nlental state of knowingly, negligently or purposely--may be irt~posed
 'rclng
offense punishable by a fine of not more than 5500 or for which the statutory definition

clearly indicates a !egis!ati-c.c purposc to iinpose absolute liability. Pursuant :c $ 61-6-3134,

MCA, operating a motor vchiele without liability insurance is punishable by imprisonment

in the county jail and, therefore, the first portion of $ 45-2-104, MCA, d a t i n g to the

punishment for an offense, does not impose absolute liability for the offense of driving

wtthout hability Insurance Hostetler contends that 6 61-6-301. MCA. wh~chdefincs the

offense; does not clearly indicate a legislative purpose to impose absolute liability.

6      To ascertain legislative intent in an absolute liability case, we look to the language

empioyed and the apparent purpose served. 3ure        1;.   Hztehner (l992j, 252 Monr. iX4. 188.

827 P.2d 1260, 1263 (citation omittedj. The language contained in $ 61-6-301(1), blC4,

states that the olvner of a Montana-registered and operated vehicle "shall contin~iously

providc" liability insurance. Section 6 1-6-301(4), MCA, renders it "unlawf~~l" a person
                                                                             for

to drive a vcl~iele public roads in Montana "without a valid policy of liability insurance
                  on

in effect" in the statutorily-required amount. Thus, $ 61-6-301; MCA, contains no mental

state element.

77     With regard to clear legislative purpose to impose absolute liability, we have held that

an ohviotis statutory intent to preserve game resources for the benefit of the ptrblic in

recognition of the state's duty to protect public wildlife resources met that standard. See

fIuehtzer, 252 Mont. at 158-89, 827 P.2d at 1263. The clear put-posc of 9 51-6-301, MCA,

is to protect innocent members of the public who are injured on the highways through thc

negligence of financially irresponsible motorists. See tlorcrceMur~tz I;. ffanzptorz (I 9891,
                                                                    Im.

                                                3
                 757
235 Mont. 354,357: P.2d 343,341. (citation omitted). We conclude the clear legislative

p u - p o x o f $ G i -6-301. MCA-to prcitcct thcptrblic on Montana highways---indicatesan inicnr

to in~pose      liability for the offense of driving without liability insurance.
         ilb~01~1te

78     2. is the widenee sufficient to support I-tostetler's conviction for failing to yield the

right-of-way'?

9      The elements of proof necessary to establish that Hostetler failed to yield the right-of-

way are that ( I ) Hostetler was the driver of a motor vehicle (2) who was about to enter or

cross a highway (3) from a private road, driveway, or public approach ramp and (4) failed

to yield the right-of-way to ali .i-ehiciesapproaching on rhe hig'n~~ay. 5 6i -8-343, PAC!\.
                                                                      See

Hostetlcr argues the evidence is insufficient to support element (21, in that there were no

clear boundaries to forewarn a driver that Silverbow Street was a highway.

0      This Court reviews the sufficiency of the evidence to support a criminal conviction

to determine whether, vie~ving evidence in the light most favorable to the prosecution,
                             the

any rational trier of fact could have found the essential elements of the case beyond a

                                 2002 MT 7,1/ 15, 308 Mont. 99,q 15, 30 P.3d 089, li 15
reasonable doubt. State v. N~ruer,

(citations omitted). Mere, Belgrade Police Ofticer Mikc Dixon testified that the intersection

at which the collision occuned was marked by "plenty" of features indicating it was an

intersection. He listed dit'fcrenees between the colors of the IGA parking lot and Silverbow

Street road st~rfaces, light post. fire hydrants on either side ofthe road, a street sign, a stop
                     a

sign, a speed limit sign with a sign above it indicating weight limit for city streets, and a

fence line beside the road. Jason Karp, Belgrade city planner, testified that Silverhow Street

                                                4
complicd with all Iocai and state requirements for traffic control devices and markings. In

addition, both parlies sirbmirtcd plhotographs of the intersccf on into cvidencc. Viewing thc

cvidence in the !ig!~rmost favorable to the prosecution, \vc conclude a rational trier of fact

could have found beyond a reasonable doubt that, when the collision occurred, Hostctler was

about to enter or cross a highway

7 11    We need not address Hostetler's rematnmg issues at length. Hostetler first asserts the

District Court erred in signing an order at the motions hearing which contained material not

of record. This matter is not properly before us because he failed to raise the issue bcfore the

District Court. 'Tee   46-20-i04(2j, MCA; %re v. Sclznzniz. i908 MT 2i0, ?Ti I i-i3, 290

Mon:. 420, fl 11-13, 964 P.2d 763: 77 11-13,

712    Hostetler also ciaims the District Court erred in stating as part of its rationale for rts

decision that

       even in the absence of the absolute liability, there's evidence bcfore the Court
       that Mr. Hostetler was aware of the insurance requirements of the State of
       Montana and for wkatevcr reason elected to drive the 1082 Subaru without
       insurance or other evidence of meeting the financial responsibility laws of the
       State of Montana.

This rationale is an alternatne basis for the court's decision. Having alrcady determ~ned
                                                                                        the

District Court correctly concluded that driving without liability insurance is an absolute

liability offense, we need not address the alternative basis or Hostetler's claim in that regard,

because it was unnecessary to the court's decision and a defendant may appeal only from

matters which affect his substantial rights. See   5 40-20-104, MCA.
     :j? 3   Finally, Hostctkr contends that the District C'ourlcominitted "other significant abuses

ofjudicial discrcticiri," Failed t reprimand the prmccutor leading to plain cmor at trial, "had
                                  o

a flawed theory of prosecution." and shorrld have dismissed the case bccausc the prosecutor

ignored exculpatory cvidence. An appellant must support contentions on appeal with

 citations to authorities w17ich support his position. Rule 23(a)(4), M.R.App.P. We will not

 consider arguments unsupported by cited authority. Rienznrz 11. Ander-son ( 1 997)>282 Mont.

     139, 147, 935 P.2d 1122, 1126-27.

1'    I4     Here, most of Hostetler's final contentions are not supported by any authority and,

 t1ie1.efor.c. \ve revisc to address ihcrri. i-ioskiict dues acivatice iwo statutory rrtaxim.: of

jurisprudence, but they are not relevant in the present case because they relate to Hostctler's

 argument--rejected above-that driving without liability insurance requires proof of a mental

 state. He also advances one decision from this Court which relates to his argument that the

 prosecutor. did not conduct himself properly, which apparently is intended to support

 Hostetler's argument that his motion to dismiss should have been granted because the

 prosecution could not prove its case. Having concluded above that suftleient evidence

 supported Hostetler's conviction for failure to yield the right-of-\vay, we need not address

 this somecvhat unintelligible argument further. Finally, Hostetler makes a passing reference

 to his due process right to notice under both the United States and Montana Constitutions.

 This argument is premised on a purported lack of notice that Silvcrbow Street exists, or was

 properly marked. As such, itl too, is subsunled in our conclusion that sufficient evidence

 supports his con\:iction.

                                                    6
Wc concur: